Case 1:18-cv-01726-CFL Document5 Filed 11/29/18 Page 1of 3

In the Anited States Court of Federal Claims

No. 18-1726C

(Filed: November 29, 2018)

(NOT TO BE PUBLISHED)
fe ois oi oi oi fe fe ois oie oie Ht os 2 2 oe oot ois oe oe oo os a Ro oR oR )
ROBERT E. COTNER, )

)

Plaintiff, )

)

V. )

)

UNITED STATES, )
)

Defendant. )

)

He oR oR a ofc oe ois ois fe fe af ee oo a ao oe oo oe ea 28 2 2 OR oS

Robert Cotner, pro se, Lexington, Oklahoma,
OPINION AND ORDER
LETTOW, Senior Judge.

Pending before the court is plaintiff's motion to proceed in forma pauperis. The United

States’ (“the government’s”) response to this motion is overdue.

BACKGROUND

Mr, Cotner is currently incarcerated, Over time, he has been convicted of a number of
crimes, including, among others, “(1) possession of a controlled drug with intent to distribute,
after former conviction of one drug related felony; (2) possession of marijuana with intent to
distribute, after former conviction of one drug related felony; (3) failure to affix a tax stamp,
after former conviction of two felonies; (4) weapon use in the commission of a crime, after
former conviction of two felonies; (5) manufacturing a fictitious drivers license, after former
conviction of two felonies; and (6) manufacturing a fictitious birth certificate.” Cotner v. Cody,
No. 96-5269, 1998 WL 4336, at *1 (10th Cir. Jan, 8, 1998). For the foregoing set of convictions
in 1992, he was sentenced to four life sentences, a twenty-year sentence, and a thirty-day
sentence. Id.

STANDARDS FOR DECISION

The Prison Reform Act of 1996 limits the ability of incarcerated persons with a history of
filing frivolous lawsuits from proceeding in forma pauperis. See 28 U.S.C. § 1915(g); see also
Case 1:18-cv-01726-CFL Document5 Filed 11/29/18 Page 2 of 3

Cotner v. United States, No. 13-407C, 2013 WL 6139791, at *1 (Fed. Cl. Nov. 22, 2013).
“{C]ommonly referred to as the ‘three strikes’ provision, [the Prison Litigation Reform Act of
1996] prohibits an incarcerated person from proceeding in forma pauperis when that individual
has filed three or more actions or appeals which were dismissed as ‘frivilous, malicious, or
fail[ing] to state a claim upon which relief may be granted.’” Cotner, 2013 WL 6139791, at *1
(quoting 28 U.S.C. § 1915(g)). There is an exception, however, for “prisoners under ‘imminent
danger of serious physical injury.”” Jd. (quoting 28 U.S.C. § 1915(g)). Thus, for an incarcerated
frivolous litigator to be permitted to proceed in forma pauperis, they must allege sufficient facts
in their complaint that demonstrate they are under “imminent danger of serious physical injury.”

ANALYSIS

Mr. Cotner’s history shows a litany of frivolous actions while incarcerated, including
several filed with this court. See, e.g., Cotner, 2013 WL 6139791, at *1; see also, e.g., Duvall v.
United States, No. 18-313C, 2018 WL 2676671 (Fed. Cl, June 5, 2018) (showing Robert Cotner
as one of the plaintiffs); ! Duvall v. United States, No. 17-1788C, 2018 WL 617641 (Fed, Cl. Jan.
30, 2018) (same); Cotner v. Oklahoma, No, 15-1236C, 2016 WL 206098 (Fed. Cl. Jan. 14,
2016); Cotner v. McCollum, No, CIV-12-1398-M, 2013 WL 1773582 (W.D. Okla. Apr. 25,
2013); Cotner v. F.B.L, No. 09-4229, 2009 WL 3335063 (D.N.J. Oct. 15, 2009); Commer v.
Campbell, 618 F. Supp. 1091, 1097 (E.D. Okla. 1985), aff'd in relevant part sub-nom. Cotner v.
Hopkins, 795 F.2d 900 (10" Cir. 1986).

The Tenth Circuit found that by 2002, “Mr. Cotner has filed at least forty-eight frivolous
and repetitive suits in Oklahoma.” Cotner v. Boone, 48 Fed, Appx. 287, 287 (10th Cir. 2002).
To combat Mr. Cotner’s frivolous filings, the Tenth Circuit in Boone held that Mr. Cotner must
follow a series of steps if he wished to proceed ina civil suit in that court, Ad at 290-91. Other
courts have placed similar constraints on Mr. Cotner’s ability to file suit. See, e.g., Cotner v.
Bear, No. CIV-18-398-M, 2018 WL 2453022, at *1 (E.D. Okla. Apr. 26, 2018) (“[Cotner] has a
long history of filing frivolous and meritless actions in federal courts. To curb this abuse, [the
Federal District Court for the Eastern District of Oklahoma], as well as other federal district
courts, the Tenth Circuit Court of Appeals, and the United States Supreme Court, have placed
filing restrictions on [Cotner].”) (citations omitted). Indeed, Mr. Cotner has been barred from
filing any petitions with the Supreme Court of the United States, unless he complies with
Supreme Court Rule 33.1 and pays the required docketing fee. See Cotner v. Boone, 530 US,
1271 (2000).

 

'In this case, resolved earlier this year by another judge of this court, several post-
judgment meritless submissions were received from the plaintiffs, prompting the court to order
that the Clerk was “directed to accept no further filings in this case by Kenneth Duvall, Robert
Cotner, or Dennis Martin, without an [o]rder granting leave to [submit] such filings from the
Chief Judge of the Court of Federal Claims.” Duvall v. United States, No, 18-313, Order of June
28, 2018, ECF No. 17 (emphasis added).

 
Case 1:18-cv-01726-CFL Document5 Filed 11/29/18 Page 3 of 3

Mr. Cotner manifestly is subject to the “three-strike” provision of 28 U.S.C. § 1915(g)).
Lis numerous frivolous lawsuits while incarcerated over the last few decades exceed the “three
strikes” proscribed by the Prison Litigation Reform Act of 1996. Thus, to proceed in forma
pauperis, Mr. Cotner must have alleged facts that indicate he is in imminent danger of serious
physical harm. Mr. Cotner fails this burden. Mr. Cotner’s complaint vaguely alleges a
government conspiracy regarding a vast payment owed to him and Cotner Enterprises for past
services rendered. But, much like prior litigation, Mr. Cotner’s complaint contains no
allegations of fact that could plausibly suggest he is in imminent danger of serious physical
harm.

Therefore, the court determines Mr. Cotner is unable to proceed in forma pauperis and
must pay the filing fee required by the court if he wishes to proceed with his suit against the
United States,

CONCLUSION

For the reasons stated, Mr. Cotner’s motion for leave to proceed in forma pauperis is
DENIED. Accordingly, Mr, Cotner SHALL SUBMIT to the Clerk of the United States Court of
Federal Claims, by December 14, 2018, the $400 fee for filing his complaint. If Mr. Cotner fails
to submit the requisite filing fee, the Clerk is directed to dismiss this matter without prejudice.

Charles F. Lettow
Senior Judge

tis so ORDERED.

 
